Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For claim 1 “An automated aquaponics apparatus comprising: 
at least one fish holding tank configured to contain water; 
at least one hydroponic unit configured to contain plants, the at least one hydroponic unit comprising a Dutch bucket, a Nutrient Film Technique (NFT) channel system, and a flow bed;
wherein the at least one fish holding tank is functionally connected with the at least one hydroponic unit such that water from the at least one fish holding tank can be 
a bio-digester functionally connected with the at least one fish holding tank; 
an atmospheric water generator functionally connected with at least one of the at least one fish holding tank and the at least one hydroponic unit;
desalination reverse osmosis system functionally connected with at least one of the at least one fish holding tank and the at least one hydroponic unit;
an energy production system configured to generate energy for powering the automated aquaponics apparatus;
at least one sensor configured to sense at least one variable associated with the automated aquaponics apparatus;
a control unit configured to control an operational state of at least one of the at least one fish holding tank, the at least one hydroponic unit, the bio-digester, the desalination reverse osmosis system and the energy production system; 
a plurality of actuating units;
the plurality of actuating units 
the control unit 
the plurality of actuating units comprising automated vents for CO2 control and air infiltration, a water curtain for cooling ambient air, a water filter to add air to the water, one or more LED grow lights, and one or more fluid filters; and


an Integrated Pest Management (IPM) system to combat loss and disease; 
the IPM system 

Reasons for Allowance
Claims 1, 2, 5-13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference of record, Straight et al. (U.S. Patent Application Publication No. 2017/0325427), fails to show or render obvious an automated aquaponics apparatus comprising the at least one hydroponic unit comprising a dutch bucket, a nutrient film technique (NFT) channel system, and a flow bed, each functionally connected to the at least on fish holding tank, such that water from the at least one fish holding tank can be supplied to the at least one hydroponic unit and water from the at least one hydroponic unit can be supplied to the at least one fish holding tank; and an integrated pest management (IPM) system configured to automatically spray pesticides to kill detected pests. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643